Citation Nr: 1110748	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-35 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disability, to include colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in December 2010.  A transcript of the hearing is included in the claims folder.

The Veteran submitted additional evidence at the hearing.  He also included a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ).  

The Veteran requested that the record be kept open for 60 days to allow him to submit additional evidence at his hearing.  The 60-day period has expired and no additional evidence has been received from the Veteran.  The Board will proceed with its appellate review based on the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection was initially denied by a rating decision dated in August 1954.  The Veteran failed to appeal the decision.

2.  The Veteran attempted to reopen his claim on two later occasions, with Board decisions that denied his claim to reopen issued in January 1998 and January 2009.  

3.  The evidence received since the January 2009 Board decision is new, but it does not raise a reasonable possibility of substantiating the underlying claim for service connection for a stomach disability, to include colitis.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for a stomach disability, to include colitis, has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including ulcers, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran was originally denied service connection for a stomach disability by way of a rating decision dated in August 1954.  He did not appeal and the decision became final.  He sought to reopen his claim, to include colitis, in September 1996.  The Board denied his claim in January 1998.  The Veteran did not appeal the decision and it too became final.  He attempted to reopen his claim in April 2005.  Again the Board denied his claim by way of a decision issued in January 2009.  The Veteran did not appeal or seek reconsideration of the decision.  Thus, the Board decision is final and is the last final denial on any basis.  See 38 C.F.R. §§ 20.1100, 20.1104 (2010).  As a result, service connection for a stomach disability, to include colitis, may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117, 118 (2010) (new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist or through consideration of an alternative theory of entitlement).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was initially denied service connection for a stomach disability in August 1954.  He was furnished his appellate rights but did not appeal and the decision became final.  He sought to reopen his claim in September 1996.  The Board held that he had not submitted new and material evidence to reopen a claim for service connection for as stomach disability, to include colitis in January 1998.

The Veteran did not appeal the January 1998 decision.  However, he challenged the decision on the basis of clear and unmistakable error (CUE).  The Board denied the motion in September 1999.  The United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision of September 1999 and remanded the case for consideration of a change in law in January 2002.  The Board issued a new decision that again denied the Veteran's CUE motion in August 2002.  The Veteran appealed the decision to the Court; however, the Court affirmed the denial in a memorandum decision dated in November 2004.  See 19 Vet. App. 86, 2004 WL 3167737 (Vet. App.).

The Veteran sought to reopen his claim in April 2005.  The AOJ denied his claim in August 2005 and the Veteran appealed the decision to the Board.  The Board found that new and material evidence had not been received to reopen the Veteran's claim for entitlement to service connection for a stomach disability, to include colitis, in January 2009.  The Veteran did not appeal and the decision became final.  

Evidence of record at the time of the January 2009 Board decision included his service treatment records (STRs), the Veteran's Report of Separation from Naval Service, Honorable Discharge Certificate for the Veteran, effective January 21, 1946, personnel records submitted by the Veteran, application for VA dental treatment dated in March 1948, VA Form 10-P-10, Application for Hospital Treatment or Domiciliary Care, two forms dated in January 1948, and one dated in April 1948, note from T. I. Stines, M.D., saying the Veteran's symptoms suggestive of appendicitis, dated in January 1948, VA Form 10-2731, Request for Administrative and Adjudication Action (dental claim), received in June 1948, a VA Dental Rating Decision that established service connection for treatment purposes only for teeth # 2, and 21, dated in August 1948, two VA Form 3-3542, Authorization to Report, dated in April 1948, VASL Form 3-11, addressed to a Dr. O'Brien, received January 1949, Veteran's original claim for service connection for a stomach disability, dated in July 1954, statement from J. W. Ball, M.D., dated in August 1954, rating decision dated in August 1954, negative reply to a records query from the Navy Department, dated in September 1954, records from the Olympus Clinic for the period from January 1955 to December 1995, VA Form 21-526, Veteran's Application for Compensation or Pension, dated in September 1996, AOJ development letter dated in October 1996, negative record reply from the National Personnel Records Center (NPRC), dated in January 1997, Board decision dated January 1998, Motion for Reconsideration, dated May 1998, Board letter dated in June 1998, Board letter of April 1999, CUE motion from the Veteran, received in April 1999, treatise information on sulfonamides, received in April 1999, argument in support of CUE motion by Veteran's representative dated in September 1999, Board decision dated in September 1999, correspondence from Senator Hatch, various dates, Court order of January 2002 with associated brief and reply brief by the Veteran (appellant) and VA (appellee) brief, 90-day letter to the Veteran's attorney, dated in March 2002, letter from Veteran's attorney, dated in July 2002, Board decision, dated in August 2002, claim to reopen, dated in April 2005, VA notice letter, dated in May 2005, Report of Contact dated June 29, 2005, VA treatment records for the period from July 1992 to July 2006, request for additional STRs, dated in August 2006, Decision Review Officer (DRO), Informal Conference Reports, dated August 1, 2006, and October 3, 2006, respectively, negative reply for additional STRs, to include specific locations that were searched, dated in January 2007, negative reply for any treatment records from 1948 from VA medical center (VAMC) Jefferson Barracks, Missouri, dated in May 2007, transcript of Travel Board hearing held in April 2008, statements from the Veteran.  

The Veteran's contention was that he developed a stomach disability as a result of his being treated with sulfadiazine to treat blood poisoning in service.  He repeatedly alleged that he suffered an injury while assigned to the Naval Aviation Technical Training Center (NATTC) Norman, Oklahoma, in September 1944.  He said he developed blood poisoning and the sulfadiazine used to treat him caused his stomach disability.  He also said his bad teeth in service caused his stomach disability.  He alleged his teeth should have been properly treated in service.  He submitted a treatise excerpt regarding sulfonamides and how some microorganisms may become resistant to the drugs through over use.  In essence, he argued the three days use of sulfadiazine to treat his lymphangitis in September 1944, as noted in the STRs, caused him to develop a stomach disability.  

In reviewing the evidence of record at the time of the August 1954 rating decision, the January 1948 note from Dr. Stines was a request for VA to evaluate the Veteran.  Dr. Stines felt the Veteran's symptoms were suggestive of appendicitis.  The Veteran sought treatment from VA in St. Louis in January 1948.  A VA Form 10-P-10, dated January 20, 1948, noted that the Veteran reported having cramps for the past three months and they had recently become worse.  The word "colitis" is written on the form in the area of the examiner's report; however it is in a different color of ink and a different handwriting than the writing of the examiner.  A second VA Form 10-P-10, dated January 23, 1948, noted that the Veteran complained of pain across the lower abdomen for the past two months.  No diagnosis was provided.  The VASL Form 3-11 was a note written to a Dr. O'Brien.  The note said the Veteran had no evidence of appendicitis.  He had recurrent abdominal pain that was felt to be suggestive of a colitis.  The note further indicated that the Veteran was sent home and placed on a waiting list.  A separate annotation across the top of the note listed "acute cholangitis."

The Veteran relocated to Utah in March 1948 and asked that his claims folder be transferred to the RO in Salt Lake City.  The Veteran submitted a VA Form 10-P-10 for treatment on April 9, 1948.  He gave a history of recurrent right lower quadrant pain since November 1947.  The initial diagnosis was possible appendicitis.  The Veteran was placed on a waiting list for treatment.  The form was annotated that the Veteran was seen again on April 12 and nothing was found.  The Veteran was returned to the waiting list.  

The Veteran submitted his initial claim for service connection for a stomach disability in July 1954.  He reported treatment from VA in St. Louis and Salt Lake City in 1948.  He also listed treatment from Dr. Ball.

The VA treatment consisted of the evaluations for eligibility as reported in 1948.  Dr. Ball provided a letter in August 1954 wherein he said he no records of treatment or examination for the Veteran for any condition that may be considered a disability.  As noted the Veteran's claim was denied in August 1954.

The Olympus Clinic records established treatment for gastrointestinal (GI) related complaints beginning in 1955.  The VA treatment records associated with the claims folder also demonstrate treatment for GI-related complaints.  The Veteran provided statements expressing his contentions regarding the cause and effect of his treatment in service and his resultant stomach disability.

The Veteran testified at his April 2008 hearing about being seen for his dental complaints by VA in 1948.  He said he was told that his teeth were bad and that, in regard to his stomach, it was either his teeth or the sulfa drug that was the cause.  He testified that he could not get in to be seen by VA for his stomach complaints.  He said he was seen in 1972 [sic] (1992).  He had received treatment from VA ever since.  The Veteran referred to the note by Dr. Stines and the note from Dr. O'Brien [sic] as evidence that he had colitis in 1948.  He said the symptoms he had in 1944 were the same that he had in 1948.  

The Board denied the Veteran's claim in January 2009.  The Board considered all of the evidence added to the record since the Board decision of January 1998 and found that new and material evidence had not been received to reopen the claim.  The Board considered the Veteran's statements and contentions but found they were duplicative of evidence already of record and previously considered.  

The Board notes that the Veteran submitted additional evidence directly to the Board that was received in January 2009.  However, the evidence was not received prior to the Board decision being issued and was not considered in the prior decision.  It will be considered with the current claim.

The Board also notes that the Veteran waived consideration of the evidence by the AOJ.  The evidence consisted of a statement from the Veteran wherein he said he was trying to get service connection for a stomach disability back to 1948.  He noted that he was submitting a copy of a personnel record entry (abstract of service) to show his assignment to a unit in St. Louis in 1944.  He said he obtained this in May 2007.  The Veteran submitted duplicate copies of the VASL Form 3-11, a VA Form 3-3542, dated in April 1948, portion of a dental treatment claim from 1948, STR entries and medical treatise.  He also included a copy of a VA Doppler study of his lower extremities dated in July 2008, and a copy of an article from the Internet that defined ulcerative colitis.

The Veteran sought to reopen his claim in December 2009.  A VA Form 21-0820, Report of General Information, dated in December 2009, was completed to memorialize a conversation with the Veteran.  The Veteran alleged he had been awarded a 10 percent disability rating in 1954 and that the VAMC in Salt Lake City was able to confirm in their system that the Veteran was awarded a 10 percent disability.  The writer asked that a claim for the Veteran's stomach issues be established.

Evidence received in conjunction with the new claim includes a submission from the Veteran, dated in January 2010.  The submission included his statement that his "records" were lost until May 2007 when he obtained them.  He also said he had been granted service connection "10% or less."  He said the sulfa treatment he received in 1944 destroyed his stomach.  He included a VA Form 21-4142 that he reported treatment for his teeth by VA in August 1948, and at VAMC Salt Lake City since 1980.  The Veteran submitted a statement from his spouse who said the Veteran had had stomach problems since 1954.  She also said she had to cook mild dishes for him to eat and that he took Rantidine for his stomach acid.

The Veteran also included copies of service personnel records that listed his duty assignments, dates of assignment and rate at the time, an abstract of service.  He wrote on one summary that it was wrong.  He submitted a different summary that he said was correct because it showed him spending 8 months in St. Louis, Missouri.  This was included in his submission to the Board in January 2009.  He included a duplicate STR entry that showed his transfer to Lambert Field in St. Louis in November 1944.  On his 21-4142, the Veteran asked that note be taken of the two abstracts of service.  He said they were not of record before and that kept VA from substantiating his claim.  He said the records were found in May 2007.  

The Veteran included a duplicate copy of a VA letter from August 1948 that informed him he was granted service connection for treatment purposes for teeth numbers 2 and 21.  A duplicate copy of an August 1948 dental rating decision was also submitted.  The dental rating decision said "Incurred WWII VR 1(a) Pt I Par. 1(a) Less than ten percent, no percent TEETH NOS 2-21."  The Veteran included a letter from the NPRC, dated in May 2007, that indicated it was forwarding records to the Veteran.  The remaining items were duplicates of his June 1948 dental claim, a handwritten rating sheet from August 1954, and VA notice letter of August 1954.  The final item was notice of enrollment in VA healthcare dated in January 2001.

VA treatment and dental records for the period from March 2007 to June 2010 were obtained and associated with the claims folder.  The records reflect treatment for gastroesophageal reflux disease (GERD).  The Veteran submitted multiple statements wherein he repeated his main contentions as before regarding his treatment in service as the cause of his stomach disability.  He contended that the dental rating sheet indicated a 10 percent disability rating for compensation.  He said that if he could receive the compensation he would also receive greater healthcare benefits.  He submitted duplicate copies of the dental rating sheet, requests for examinations in 1948, as well as his abstracts of service.  

A DRO Informal Conference Hearing Report of May 4, 2010, noted that the Veteran did not attend.  He asked that outstanding VA treatment records be obtained.  

The Veteran testified at a Board hearing in December 2010.  His testimony, for the most part, was unchanged from his testimony in April 2008.  He made the same contentions as to the origin of his stomach disability.  He repeated his assertion of the sulfa drugs or his Navy diet as the cause of his claimed stomach disability.  He did raise a new point with his abstract of service that he said he obtained in May 2007.  He said this was not of record before and it showed the proper sequence and dates of his assignments.  The point for the Veteran was that he wanted to show he was stationed in St. Louis during his period of active duty.  He submitted duplicate evidence at the hearing along with a waiver of consideration by the AOJ.

The Board has considered the evidence received since the Board decision of January 2009, to include that submitted by the Veteran and received at the Board in January 2009.  Nearly all of the evidence is duplicative of evidence already of record, particularly evidence from 1948.  The Veteran has provided new evidence by way of the statement from his spouse, and his written statements.  His statements, although new, are cumulative of his lay statements and testimony previously of record.  They reflect the same contention as was previously considered for the cause of the disability.  He has not raised a new theory or provided new evidence that supports his theory.  The statement of the spouse reflects that the Veteran has requiring a special diet since 1954 and is not relevant to the question of whether disability began in service that ended in 1946.  The VA Doppler study, although new, is not material to the issue on appeal.  The same is true of the information provided on ulcerative colitis.  It is general in nature and does not address the Veteran's specific case.

The Veteran also submitted a personnel record that was not of record before.  It was obtained by the Veteran from the NPRC.  Although the "correct" abstract of service was not of record previously, it is not material.  The STRs of record already included an abstract of service.  The abstract submitted by the Veteran contained an additional entry that showed him with service at Advanced Base Aviation Training Unit (ABATU) St. Louis, from November 1944 to July 1945.  The entry does not refer to any finding of treatment for a stomach disability.  The Veteran does not allege that it does or that he received treatment at that time, or any time in service.  It is simply a change in the listing of units from the abstract already included in the STRs.  

Upon review of the evidence of record, the Board finds that new and material evidence has not been received to reopen a previously denied claim for service connection for a stomach disability, to include colitis.  The evidence added since the last final denial is either duplicative of evidence already of record, or is not material.  It does not support his contention that his later diagnosed disability is related to service.  Accordingly, the Veteran's claim is not reopened and is denied.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the claimant's service and the disability; 4) degree of disability; and 5) effective date of the disability.

The Court issued a second decision in which it held, in part, that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran's claim was received in December 2009.  The AOJ wrote to him that same month.  He was informed that his claim was previously denied and he needed to submit new and material evidence to reopen his claim.  He was further advised of the definition of new and material evidence.  He was advised that his prior claim was denied because there was no scientific or medical evidence to show his treatment with sulfadiazine in service caused a stomach disability.  The Veteran was informed of the evidence/information needed to substantiate a claim for service connection.  He was advised of VA's duty to assist and what he needed to do in the development of his claim.  Finally, the letter also included Dingess elements regarding how disability ratings and effective dates are determined.

The Veteran responded to the letter with his submission of January 2010.  He provided specific arguments as to why his evidence supported his claim for service connection.  

The AOJ wrote to the Veteran and advised him of the status of the claim, to include listing the development undertaken and evidence received in January 2010.

The Veteran's claim was denied in February 2010.  The Veteran submitted his notice of disagreement (NOD), with additional evidence, in April 2010.  He was afforded an Informal Conference with the DRO in May 2010.  The Veteran perfected his appeal in August 2010.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  He was provided with notice of what type of information and evidence was needed to substantiate his claim for service connection, and that he needed to submit new and material evidence for his claim.  He was given notice of the basis of the prior denial and what evidence he needed to submit.  He was also provided with notice on establishing disability ratings and effective dates as directed in Dingess.  He submitted his own lay statements as well as additional evidence in direct response to his notice letter.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Veteran identified having received additional treatment from VA and those records were obtained and associated with the claims folder.  His STRs were of record at that time of the prior last final denial in 2009.  He submitted numerous items of evidence in support of his claim.  The Veteran testified at a Board hearing in support of his claim.  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim.  The Board is also unaware of any such evidence.


ORDER

New and material evidence has not been received to reopen a claim of service connection for a stomach disability, to include colitis; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


